Order entered September 11, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01267-CR

                           DEAN ALAN MATTHEWS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 207th District Court
                                   Comal County, Texas
                            Trial Court Cause No. CR2016-544

                                          ORDER
       The State’s August 23, 2019 Motion to Submit the Case on Briefs is DENIED. Oral

argument will be heard in this case as scheduled, at one o’clock p.m. on September 25, 2019.




                                                   /Bill Pedersen, III/
                                                   BILL PEDERSEN, III
                                                   JUSTICE